UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7282


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PHILLIP A. HAMILTON,

                Defendant - Appellant.



                            No. 14-7310


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PHILLIP A. HAMILTON,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:11-cr-00013-HEH-1; 3:14-cv-00254-HEH)


Submitted:   December 18, 2014            Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.
Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Phillip A. Hamilton, Appellant Pro Se.     Gurney Wingate Grant,
II, Assistant United States Attorney, David Vincent Harbach, II,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia;
Benjamin L. Hatch, Robert Joseph Seidel, Jr., Assistant United
States Attorneys, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In     No.    14-7282,     Phillip     A.    Hamilton,             a     federal

prisoner, seeks to appeal the district court’s order denying

relief on his Fed. R. Crim. P. 33 motion for a new trial.                                      In

No. 14-7310, Hamilton seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                                 We affirm

in part and dismiss in part.

               With    regard     to    Hamilton’s    appeal          of     the       district

court’s denial of his Rule 33 motion for a new trial, we have

reviewed the record and find no reversible error.                             Accordingly,

while we grant leave to proceed in forma pauperis, we affirm for

the reasons stated by the district court.                    See United States v.

Hamilton, No. 3:11-cr-00013-HEH-1 (E.D. Va. Aug. 13, 2014).

               Turning to the denial of § 2255 relief, the order is

not    appealable       unless    a    circuit     justice       or    judge          issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate       of     appealability      will     not        issue       absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a    prisoner     satisfies         this    standard         by

demonstrating         that     reasonable       jurists    would        find          that   the

district       court’s       assessment   of    the   constitutional               claims      is

debatable      or     wrong.      Slack    v.    McDaniel,       529 U.S. 473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

                                            3
When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,   and   that       the   motion   states   a   debatable

claim of the denial of a constitutional right.                    Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Hamilton has not made the requisite showing.                    Accordingly,

we deny a certificate of appealability and dismiss this portion

of the appeal.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court   and   argument       would   not   aid   the    decisional

process.


                                                              AFFIRMED IN PART;
                                                              DISMISSED IN PART




                                         4